Citation Nr: 0911333	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-16 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied the above claims.  In an April 2006 
decision, the Board, in pertinent part, denied the appeal to 
reopen the claims for service connection for a low back 
disorder and bilateral pes planus.

The Veteran appealed the Board's April 2006 decision denying 
reopening of claims for service connection for a low back 
disorder and bilateral pes planus to the United States Court 
of Appeals for Veterans Claims (Court).  In August 2007, the 
Court granted a Joint Motion to vacate and remand the Board's 
decision with respect to those claims.

In November 2007, the Board remanded the present matter for 
additional development and due process concerns in accordance 
with the directive of the Court's remand.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  In June 1993, the RO denied the Veteran's claim of 
service connection for a low back disability.  The Veteran 
did not appeal.  

2.  Evidence received since the June 1993 decision does not 
raise a reasonable possibility of substantiating the claim.

3.  In November 1978, the RO declined to reopen the Veteran's 
claim of service connection for pes planus.  The Veteran did 
not appeal.  

4.  Evidence received since the November 1978 decision does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The June 1993 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has not been received since the 
RO's June 1993 decision; the claim for service connection for 
a low back disability is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  The November 1978 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

4.  New and material evidence has not been received since the 
RO's November 1978 decision; the claim for service connection 
for pes planus is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of entitlement to service connection for 
bilateral pes planus was initially denied in August 1970 and 
in a November 1978 rating action, the RO declined to reopen 
the claim.  The basis of the initial denial was that the 
examination of the feet failed to show any aggravation beyond 
the natural progress of the pre-existing pes planus 
condition.  The Veteran's claim of entitlement to service 
connection for a low back disorder was previously denied in a 
June 1993 RO decision.  The basis of this denial was that 
there was no showing of a low back disorder during service.  
The evidence showed that the current condition was related to 
a May 1990 injury and there was no evidence showing that the 
current back disorder was related to the service-connected 
left shoulder condition.  After appropriate notice of these 
decisions and of his appellate rights, the Veteran did not 
file a timely appeal of either of these decisions, and the 
decisions therefore became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The relevant evidence of record regarding the low back at the 
time of the June 1993 rating decision consisted of the 
Veteran's service medical records; a January 1980 VA 
examination that reported no evidence of a lumbosacral 
strain; VA treatment records that includes an October 1989 
treatment report of low back muscle strain; and private 
treatment records from Orthopedic Specialists of Louisiana 
which shows treatment for a May 1990 back injury.

Evidence related to the low back claim received since the 
June 1993 rating decision that is new consists of an October 
1997 VA examination that shows that the Veteran was diagnosed 
as having a nonservice-connected injury to discs at L4-5 and 
L5-S1 and private treatment records from Orthopedic 
Specialists of Louisiana and VA treatment records showing 
continued treatment for the Veteran's low back condition.  
While these records are new, they are not material within the 
meaning of 38 C.F.R. § 3.156(a) because they do not relate to 
an unestablished fact necessary to substantiate the claim and 
they do not raise a reasonable possibility of substantiating 
the claim.  The record still lacks competent evidence of a 
nexus between the Veteran's current low back disability and 
his period of active duty service many years ago or evidence 
that his current low back disability is related to his 
service-connected left shoulder disability.  

Accordingly, the Board finds that the evidence received 
subsequent to June 1993 is not new and material and does not 
serve to reopen the Veteran's claim for service connection 
for a low back disability.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  The appeal is denied.  

The relevant evidence of record regarding bilateral pes 
planus at the time of the November 1978 decision consisted of 
the Veteran's service medical records, which showed that the 
Veteran had asymptomatic pes planus on entrance to service, 
and a July 1970 VA examination of the feet, which diagnosed 
the Veteran as having third degree pes planus.

Evidence related to the pes planus claim received since the 
November 1978 decision that is new consists of a January 1980 
VA examination showing that the Veteran was diagnosed as 
having second degree bilateral pes planus, flexible; a 
November 2003 VA examination that shows that the Veteran was 
diagnosed as having pes planus, but attributed the Veteran's 
foot pain at that time to callus bilateral bunions and 
peripheral neuropathy; an April 2008 VA examination that 
noted that the Veteran had bilateral pes planus with pain on 
manipulation; and VA treatment records.  While these records 
are new, they are not material within the meaning of 38 
C.F.R. § 3.156(a) because they do not relate to an 
unestablished fact necessary to substantiate the claim and 
they do not raise a reasonable possibility of substantiating 
the claim.  The record still lacks competent evidence showing 
that the Veteran's pes planus, which existed prior to 
service, was aggravated during service beyond the natural 
progress of the condition.  

Accordingly, the Board finds that the evidence received 
subsequent to November 1978 is not new and material and does 
not serve to reopen the Veteran's claim for service 
connection for bilateral pes planus.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  The appeal is denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim.  VA's notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Substantially compliant notice was sent in December 2007 and 
the claim was readjudicated in a September 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

In this case, the notice letter provided to the appellant in 
December 2007 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Although the December 2007 letter 
incorrectly referred to the June 2004 rating decision on 
appeal as the last final denial, the Board notes that the 
letter correctly identified what would constitute new and 
material evidence in the particular claims.  Consequently, 
the Board finds that adequate notice has been provided, as 
the appellant was informed about what evidence is necessary 
to substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Even assuming the notice was inadequate because it referred 
to the incorrect rating decision, the Board points out the 
Veteran was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claim 
before VA and he was represented by a private attorney before 
the Court.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
The case has also been appealed to the Court and argument 
presented on this very question.  Thus, based on the record 
as a whole, the Board finds that a reasonable person would 
have understood from the information that VA provided to the 
appellant what was necessary to substantiate his claims, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claims such that the essential 
fairness of the adjudication was not affected.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has obtained service medical records and assisted the 
Veteran in obtaining evidence.  A VA examination is not 
required in this case because the Veteran has not submitted 
new and material evidence to reopen the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  VA has substantially complied with the 
notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claim at this time.




	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder.  The claim to reopen is denied. 

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for bilateral pes 
planus.  The claim to reopen is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


